Citation Nr: 1206576	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  06-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes in his July 2006 VA Form 9 the Veteran requested a Board hearing, but in a February 2008 statement he withdrew the request.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2011).

The case was brought before the Board in August 2008 at which time it was remanded to afford the Veteran a VA examination for his TDIU claim.  The claim returned to the Board in March 2010, but was remanded for readjudication of new evidence.  Most recently the Veteran's claim for TDIU was before the Board in September 2010, at which time it was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran, to include obtaining Social Security Administration (SSA) records, vocational rehabilitation records, and any additional treatment records.  An October 2010 response from the SSA indicated the Veteran's records had been destroyed.  The RO sent the Veteran a letter in October 2010 asking for more information on his involvement in vocational rehabilitation.  The letter also requested he provide any information on the treatment providers he had seen.  The Veteran did not respond to this letter.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Board observes the Veteran does not currently meet the criteria for TDIU on a schedular basis.  Although the Veteran is service-connected for multiple disabilities, they do not combine to 70 percent and he does not currently have a single disability rated as at least 40 percent disabling.  38 C.F.R. § 4.16(a) (2011).  However, an extraschedular TDIU rating may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

The Board observes the claim was referred for extraschedular evaluation in April 2009.  The Director of Compensation and Pension denied an extraschedular evaluation at that time.  However, evidence provided in January 2010 by the Veteran's private physician indicated that he could not work due to his service-connected lumbar spine disability and the prescription medication he takes for its treatment.  This evidence was not previously taken into account when making the decision on an extraschedular evaluation.  The Board finds the claim should be referred back to the Director of Compensation and Pension for an extraschedular evaluation which takes into account all evidence received since the April 2009 decision.

The Board further notes that the most recent VA treatment records in the claims file are from December 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from December 2008 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from December 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Refer the claim back to the Director of Compensation and Pension for a decision on entitlement to TDIU on an extraschedular basis.  The Director should take into account all evidence received since the April 2009 opinion, to specifically include the January 2010 private physician's statement.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


